10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

 

base 2:15-cv-01164-KJM-DB Document 57 Filed 10/18/18 Page 1 of 6

Michael R. Mordaunt, Esq., Bar No. 66911

Lori A. Reihl, Esq., Bar No. 246395

RIGGIO MORDAUNT & KELLY

A Professional Law Corporation

Mailing Address: P.O. Box 7608

Stockton, CA 95267

Physical Address: 2509 W. March Lane, Suite 200
Stockton, CA 95207

Telephone: (209) 473-8732

Attorneys for Defendant
ALEXANDER LIU, MD
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

NORMAN RANKINS, Case No. 2:15-CV-01164-KJM-AC
DECLARATION OF CHRISTOPHER P.
EVANS, MD IN SUPPORT OF MOTION
FOR SUMMARY JUDGMENT

Plaintiff(s),
Vs.
DR. ALEXANDER LIU,
Defendant(s).

 

I, Christopher P. Evans, MD, declare as follows:

1. ] am a physician licensed to practice medicine in the State of California, specializing
in urologic surgery. I was certified by the American Board of Urology in 1999, recertified in 2007
and 2017 and have been a fellow of the American College of Surgeons since 2000.

2. I received my medical degree from Dartmouth Medical School in Hanover, New
Hampshire in 1986. I performed a surgical internship at the Madigan Army Center in Tacoma,
Washington, from 1986 to 1987. From 1987 to 1988, I served as an emergency room General
Medical Officer at the 121 Evacuation Hospital in Seoul, South Korea. From 1988-1990 I served
as the Chief of the Department of Experimental Surgery at the Walter Reed Army Institute of
Research, in Washington, D.C. I completed residencies at the University of California, San
Francisco in surgery from 1990-1991 and urology from 1991-1995, serving as chief resident from
1994-1995, I also completed a fellowship in urologic oncology at the University of Texas, M.D.

Anderson Cancer Center from 1995-1997.

l

 

DECLARATION OF CHRISTOPHER P. EVANS, MD IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT

 
base 2:15-cv-01164-KJM-DB Document 57 Filed 10/18/18 Page 2 of 6

l 3. Since 2006 I have been the Chair of the Department of Urologic Surgery at the

2 || University of California, Davis School of Medicine, and have served on the faculty since 1997. In
3 || the past I have also held the positions of Assistant Professor in Residence, Associate Professor in

4 || Residence, and Director of Urology Research Laboratories at University of California, Davis

5 || School of Medicine. I am currently President of the Society of Urologic Oncology. My complete

6 || curriculum vitae is attached hereto as Exhibit A.

7 4, I am familiar with the customs and practice of urologists and surgeons performing

8 || transuretheral resection of the prostate (TURP), as well as the treatment and management of

9 || patients with symptoms and conditions as those presented by plaintiff Norman Rankins, including
10 || the management of surgical complications.

1] 5. I have reviewed the materials pertinent to this matter, including medical records

12 || from San Joaquin General Hospital, as well as plaintiff's second Amended Complaint and the

13 || records attached thereto. I have also reviewed the deposition transcript of Norman Rankins which
14 |] was taken in this matter.

15 6. I am familiar with the facts and circumstances of this case. My opinions expressed
16 || herein are based on my review of these records and upon my education, training and experience. I
17 || hold all of the opinions stated herein to a reasonable degree of medical probability.

18 7. The materials I reviewed indicate that on February 3, 2014 patient, Norman Rankins,
19 || presented to Alexander Liu, MD at San Joaquin General Hospital for evaluation of BPH (benign
20 || prostatic hyperplasia) after unsuccessful trials of alpha blockers and finasteride. The patient

21 || complained of nocturia four to five times every night, and daytime urinary frequency. A prostate
22 || exam revealed an enlarged prostate with no obvious nodules and no signs of tenderness. The

23 || patient was assessed with Lower Urinary Tract Symptoms (LUTS) with significant bladder outlet
24 || obstruction symptoms (benign prostatic hyperplasia, BPH) that were not relieved with medications.
25 || Dr. Liu concluded the patient may benefit from a TURP (transuretheral resection of the prostate)
26 || and presented this option to Mr. Rankins.

27 8. Prior to the procedure, Dr. Liu discussed the risks and benefits of the procedure with

Riggio Mordaunt & Kelly 28 || the patient, including the risk of incontinence. After discussing the risks and benefits, plaintiff
P.O, Box 7608
Stockton, CA 95267 2
(209) 473-8732

 

DECLARATION OF CHRISTOPHER P. EVANS, MD IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

pase 2:15-cv-01164-KJM-DB Document 57 Filed 10/18/18 Page 3 of 6

consented to proceed with the TURP surgery.

9. The TURP surgery was performed by Dr. Liu on March 14, 2014 at San Joaquin
General Hospital. During the procedure Dr. Liu found an enlarged prostate with trilobar
hyperplasia. The prostate was resected without complication. The patient was discharged the next
day on March 15, 2014 with pain medication and scheduled for post-operative follow up with Dr.
Liu.

10. Plaintiff indicates that on or about March 18, 2014, he was seen by jail medical staff
for a small umbilical hernia. According to plaintiff, that doctor at the prison reduced the hernia, but
it returned so he was sent to San Joaquin General Hospital for evaluation. At the hospital, on
March 18, 2014, the patient reported a painful umbilical hernia for the last two to three days. A CT
scan of the abdomen and pelvis revealed very tiny umbilical hernia containing only fat. The
bladder was grossly normal. The hernia was reduced and the patient was discharged back to prison.

1]. Plaintiff reports that when got back to the prison that day the hernia bulged out again
so he was referred for surgical repair. Based on the records provided by plaintiff, the surgical
repair was eventually completed on or about April 11, 2014.

12. On March 20, 2014, plaintiff was seen by Dr. Liu at his first post-operative visit.
Plaintiff expressed complaints of ongoing pain after surgery. Plaintiff testifies that he also reported
complaints of difficulty urinating. Dr. Liu also noted complaints of dysuria and hematuria, and that
examination showed no distended bladder. Dr. Liu instructed the patient to return in 2 weeks to
evaluate whether his condition had improved, as his symptoms were still consistent with the post-
operative course of a TURP. If his condition improved, the plan was to leave it alone. If it had not,
Dr. Liu noted that a cystoscopy would be performed for further evaluation.

13. The patient returned on April 7, 2014, with continued complaints of significant
irritative voiding symptoms. With these continued complaints, a cystoscopy was performed as
planned. The cystoscopy revealed that the prostate had not completely healed yet and there was
some debris blocking the prostatic urethral channel. The debris material was broken up and pushed
back into the bladder, as it would likely spontaneously pass with urination. Dr. Liu advised the

patient to return in 1 week to evaluate whether his symptoms had been relieved by this procedure.

3

 

DECLARATION OF CHRISTOPHER P. EVANS, MD IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT

 

 
10
{1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mardaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

 

base 2:15-cv-01164-KJM-DB Document 57 Filed 10/18/18 Page 4 of 6

The patient was advised that if his symptoms persisted, he would require a further cystoscopy with
evacuation of debris from the bladder.

14. Following that procedure, plaintiff continued to complain of dysuria and restriction
symptoms. Dr. Liu concluded that the prostate was incompletely resected or the patient may have
scar tissue in the prostate and urethral area, and would need a repeat TURP. Treatment options,
risks and benefits were discussed with the patient. Plaintiff understood that there were risks
involved with a second TURP procedure, including incontinence, and consented to proceed with
the procedure.

15, On May 9, 2014, Dr. Liu performed a cystoscopy and TURP which revealed some
residual prostate tissue and some areas that had not completed healed yet. The procedure was
completed without complication and the patient was discharged home the next day on May 10,
2014.

16. The patient returned to Dr. Liu on May 22, 2014 for a post-operative examination.
The patient reported ongoing complaints of significant pain and bladder spasms. He continued to
follow up with Dr. Liu for treatment of incontinence through August 11, 2016. Plaintiff continues
to complain of ongoing and permanent incontinence.

17. Based upon my review of the pertinent medical records in this case, combined with
my training and experience, it is my professional opinion that Dr. Liu’s care and treatment of
Norman Rankins was at all times appropriate and within the standard of care for a physician
practicing under similar circumstances. It is my further opinion that there was no negligent act or
omission by Dr. Liu which constituted a substantial factor in causing the injuries alleged by
plaintiff.

18. The patient, Norman Rankins, was an appropriate candidate to undergo the initial
TURP procedure in March 2014. Both the type of surgery and the performance of the surgery by
Dr. Alexander Liu were appropriate and within the standard of care.

19. The patient’s complaints at the time of his visit with Dr. Liu on March 20, 2014,
including pain and difficulty urinating, are common post-surgical complaints following a TURP

procedure. Dr. Liu’s initial response of electing to wait another two weeks to evaluate whether the

4

 

DECLARATION OF CHRISTOPHER P. EVANS, MD IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT

 

 
pase 2:15-cv-01164-KJM-DB Document 57 Filed 10/18/18 Page 5 of 6

1 || patient’s post-surgical symptoms would resolve was appropriate and well within the standard of
2 || care. It was also appropriate and within the common practice of surgeons to not proceed with a
3 || cystoscopy while the patient still healing from the initial TURP procedure, just as Mr. Rankins was
4 } still healing at the time of the March 20, 2014 visit. It is my professional opinion that plaintiff's
5 || allegation that Dr. Liu did not perform any physical examination at the time of the March 20, 2014
6 || did not change the patient’s outcome.
7 20. Moreover, it is my further professional opinion to a reasonable medical probability
8 || that there was no negligent act or omission, or delay of care, on the part of Dr. Liu following the

9 || TURP procedure that caused or contributed to the injuries and complications alleged by Mr.
10 || Rankins, including the complaints of a hernia, post-surgical pain or incontinence. The patient was
11 || rendered appropriate post-operative care and monitored appropriately. There was no failure to
12 || recognize any signs of injury or any delay caused in Dr. Liu’s post-surgical management of this
13 || patient.
14 21. | Norman Rankins was also an appropriate candidate to undergo the second TURP
15 || procedure. The fact that the patient required a second TURP procedure was not caused by any
16 || negligent act by Dr. Liu. It is considered a known risk of the procedure that a patient may require
17 || additional resection of the prostate after an initial TURP procedure requiring a second surgery,
18 || which is what occurred in this case. Both the type of surgery and the performance of the second
19 || TURP surgery by Dr. Alexander Liu were appropriate and within the standard of care.
20 22. Moreover, it is my further professional opinion to a reasonable medical probability
21 || that there was no negligent act or omission, or delay of care, on the part of Dr. Liu following the
22 || second TURP procedure that caused or contributed to the injuries and complications alleged by Mr.
23 || Rankins, including the complaints of a hernia, post-surgical pain or incontinence.
24 23. While the patient appears to have experienced complications following the TURP
25 || surgeries, they were known risks which can and do occur in the absence of negligence and were
26 || appropriately disclosed to the patient prior to the surgery.
27 24. In summary, it is my professional opinion based on my education, training, and

Riggio Mordaum & Kelly 28 || EXPerience as a urologic surgeon as well as upon my review of the above-described materials
P.O. Box 7608
Stockton, CA 95267 5
(209) 473-8732

 

DECLARATION OF CHRISTOPHER P. EVANS, MD IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

ase 2:15-cv-01164-KJM-DB Document 57 Filed 10/18/18 Page 6 of 6

related to this case, that the care and treatment provided to Norman Rankins by Dr. Liu was
appropriate, indicated, and well within the standard of care for a physician practicing under the
same or similar circumstances.

25. It is my further opinion that there was no negligent act or omission by Dr. Liu, or
delay in care, which constituted a substantial factor in the injuries alleged by plaintiff. None of the
patient’s symptoms, including post-surgical pain, hernia, and incontinence were caused by any
negligent act by Dr. Liu, nor were any of the alleged injuries or symptoms caused by any delay in

the care provided by Dr. Liu.
I declare under penalty of perjury under the laws of the State of California that th
foregoing is true and correct and that this declaration was executed this gq day of p oh if,

2018 at Sacramento, California ii
By: lida | Mi»

Christopher P. Evans, MD

6

 

DECLARATION OF CHRISTOPHER P. EVANS, MD IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT

 

 
